                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   DAVID RIOS,                                Case No. 19-cv-07009-JSC
                                                    Plaintiff,                    Case No. 19-cv-07013-JSC
                                   8
                                                                                  Case No. 19-cv-07017-JSC
                                              v.
                                   9

                                  10   LINN STAR TRANSFER, INC., et al.           ORDER RE: INDIVIDUAL
                                                                                  DEFENDANTS’ MOTIONS TO
                                                    Defendants.                   DISMISS; PLAINTIFFS’ MOTIONS
                                  11
                                                                                  FOR SANCTIONS
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   GIOVANNI GRANIZO, MANASES
                                       GUTIERREZ, and MAURICIO
                                  15   VILLAFRANCO,

                                  16               Plaintiffs,

                                  17         v.

                                  18   LINN STAR TRANSFER, INC., et al.

                                  19               Defendants.

                                  20
                                       SAMUEL GUTIERREZ, JOSE
                                  21   MELENDEZ, JOSE ALVAREZ
                                       REYNOSO, JUAN CARLOS RODRIGUEZ,
                                  22   and REMBER TORRES,
                                  23               Plaintiffs,
                                  24         v.
                                  25   LINN STAR TRANSFER, INC., et al.
                                  26               Defendants.
                                  27

                                  28
                                   1          The Plaintiffs1 in the above-captioned cases bring federal and state wage-and-hour claims

                                   2   against their current or former employer Linn Star Transfer, Inc. and Linn Star Logistics, LLC

                                   3   (together, “Linn Star”), and individuals Kevin Abbey, Mark Dahlin, David Dunek, and Dennis

                                   4   Munson (collectively, “Individual Defendants”). (Dkt. Nos. 7 (19-cv-07009; 19-cv-07013; 19-cv-

                                   5   07017).)2 Now before the Court are the Individual Defendants’ motions to dismiss certain claims

                                   6   pursuant to Federal Rule of Civil Procedure 12(b)(6).3 (Dkt. Nos. 17 (19-cv-07009); 15 (19-cv-

                                   7   07013); 16 (19-cv-07017).) Also before the Court are Plaintiffs’ motions for sanctions. (Dkt.

                                   8   Nos. 33 (19-cv-07009); 34 (19-cv-07013); 31 (19-cv-07017).) After careful consideration of the

                                   9   parties’ briefing the Court concludes that oral argument is unnecessary, see Civil Local Rule 7-

                                  10   1(b), and GRANTS the Individual Defendants’ motions to dismiss and DENIES Plaintiffs’

                                  11   motions for sanctions.

                                  12                                             BACKGROUND
Northern District of California
 United States District Court




                                  13   I.     The Parties

                                  14          A.      Defendants

                                  15          Linn Star Transfer is a corporation with its principal place of business in Iowa. (Dkt. No. 7

                                  16   at ¶ 3 (19-cv-07009).) Linn Star Logistics “is a limited liability company whose sole member is a

                                  17   citizen of Iowa.” (Id. at ¶ 4.) Linn Star Transfer and Linn Star Logistics (together, “Linn Star”)

                                  18   “are licensed freight-forwarders that provide home delivery and installation services to large

                                  19   retailers.” (Id. at ¶ 11.) After “[c]ustomers purchase large appliances from the retailers,” Linn

                                  20   Star “deliver[s] and install[s] them.” (Id.) Linn Star provides its services “in at least 10 states,

                                  21   including California.” (Id. at ¶ 13.) It maintains a “branch office and warehouse” in Benicia,

                                  22   California. (Id.)

                                  23          Dennis Munson “is the founder, owner and CEO” of Linn Star. (Id. at ¶ 5.) Mark Dahlin

                                  24
                                       1
                                  25     The complaint in each action sets forth identical substantive allegations for the claims at issue in
                                       the instant motions to dismiss. Further, all Plaintiffs are represented by the same counsel. Thus,
                                  26   for purposes of this Order, the Court refers to all plaintiffs collectively as “Plaintiffs.”
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  27   ECF-generated page numbers at the top of the documents.
                                       3
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28   636(c). (Dkt. Nos. 6, 15, 36, 37 (19-cv-07009); 6, 14, 37, 38 (19-cv-07013); 6, 25, 34, 35 (19-cv-
                                       07017).)
                                                                                           2
                                   1   and David Dunek “are officers and/or directors” of Linn Star Transfer. (Id.) Kevin Abbey is the

                                   2   warehouse manager for Linn Star’s Benicia, California facility. (Id. at ¶ 6.)

                                   3          B.      Plaintiffs

                                   4          David Rios is a resident of California and former delivery driver for Linn Star. (Id. at ¶¶ 2,

                                   5   14.) He “worked for Defendants from approximately 2009 to June 2019.” (Id. at ¶ 14.) Giovanni

                                   6   Granizo, Manases Gutierrez, and Mauricio Villafranco are California residents and current

                                   7   delivery drivers for Linn Star.4 (Dkt. No. 7 at ¶¶ 2, 14 (19-cv-07013).) Samuel Gutierrez, Jose

                                   8   Melendez, Jose Alvarez Reynoso, Juan Carlos Rodriguez, and Rember Torres are California

                                   9   residents. (Dkt. No. 7 at ¶ 2 (19-cv-07017 (“Melendez action”)).) Mr. Gutierrez, Mr. Melendez,

                                  10   and Mr. Rodriguez are current Linn Star delivery drivers. (Id. at ¶ 14.) Mr. Reynoso was a Linn

                                  11   Star delivery driver from 2011 to July 2016; Mr. Torres drove for the company from November

                                  12   2016 to May 2017. (Id.)
Northern District of California
 United States District Court




                                  13   II.    Complaint Allegations

                                  14          The gravamen of the complaints is that Linn Star misclassified Plaintiffs—who are all

                                  15   current or former delivery drivers based out of Linn Star’s Benicia, California branch office—as

                                  16   independent contractors instead of employees, and in doing so committed multiple violations

                                  17   under the California Labor Code (“Labor Code”), the Fair Labor Standards Act (“FLSA”), 28

                                  18   U.S.C. §§ 201, et seq., and the California Business & Professions Code § 17200 (“UCL”). (See

                                  19   Dkt. Nos. 7 (19-cv-07009; 19-cv-07013; 19-cv-07017).) The Individual Defendants “are owners,

                                  20   directors, officers and/or managing agents of [Linn Star] who violated, and/or caused to be

                                  21   violated, the various California wage-hour laws at issue.” (Id. at ¶ 12.)

                                  22   III.   Procedural History

                                  23          Plaintiffs filed their original complaints on October 25, 2019, asserting wage-and-hour

                                  24   claims under California law against Linn Star Transfer. (Dkt. Nos. 1 (19-cv-07009; 19-cv-07013;

                                  25   19-cv-07017).) Plaintiffs filed amended complaints on December 22, 2019, adding Linn Star

                                  26

                                  27   4
                                         Plaintiffs’ sur-reply asserts that “[s]ome Plaintiffs have ceased working for Linn Star since their
                                  28   amended complaint was filed.” (Dkt. No. 30-2, Ex. 2 at 4 n.2 (19-cv-07013).) Plaintiffs do not
                                       identify the individual plaintiffs to whom they are referring.
                                                                                           3
                                   1   Logistics and the Individual Defendants as defendants. (Dkt. Nos. 7 (19-cv-07009; 19-cv-07013;

                                   2   19-cv-07017).) The amended complaints also added two claims under the FLSA. (Id.) All

                                   3   complaints assert the following claims: (1) unpaid wages in violation of Labor Code § 201 and

                                   4   Labor Code § 204 (19-cv-07013; 19-cv-07017); (2) unpaid minimum wages in violation of the

                                   5   FLSA; (3) unpaid minimum wages in violation of Labor Code §§ 1194, 1194.2, 1197; (4) unpaid

                                   6   overtime wages in violation of the FLSA; (5) unpaid overtime wages in violation of Labor Code §

                                   7   510; (6) meal period violations under Industrial Welfare Commission (“IWC”) Wage Order No. 4

                                   8   and Labor Code §§ 226.7, 512; (7) itemized wage statement violations under Labor Code § 226;

                                   9   (8) unfair competition in violation of the UCL; (9) failure to reimburse business expenses in

                                  10   violation of Labor Code § 2802. (Id.) Mr. Rios’s complaint also brings claims for retaliation

                                  11   under Labor Code § 98.6, and wrongful termination in violation of California public policy. (Dkt.

                                  12   No. 7 (19-cv-07009).) Both Mr. Rios’s complaint and the complaint in the Menendez action
Northern District of California
 United States District Court




                                  13   assert “waiting time” claims under Labor Code § 203. (Id. (19-cv-07009; 19-cv-07017).)

                                  14           The Individual Defendants filed the instant motions to dismiss on February 18, 2020. The

                                  15   motions are fully briefed. (See Dkt. Nos. 25 & 30 (19-cv-07009); 23 & 28 (19-cv-07013); 23 &

                                  16   29 (19-cv-07017).) In response to the Individual Defendants’ replies, Plaintiffs filed an

                                  17   administrative motion to file a sur-reply pursuant to Civil Local Rule 7-11 on March 13, 2020.

                                  18   (See Dkt. No. 29.) The Court granted the sur-reply on March 17, 2020, (Dkt. No. 31), based on

                                  19   Plaintiffs’ counsel’s declaration that Defendants’ counsel stipulated to the motion, (Dkt. No. 30 at

                                  20   ¶ 2; see also Dkt. No. 30-1, Ex. 1).5

                                  21                                                DISCUSSION

                                  22   I.      Motions to Dismiss

                                  23           A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a complaint as

                                  24   failing to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                  25
                                       5
                                  26     Despite the stipulation, the Individual Defendants filed an objection later that day asserting that
                                       Plaintiffs “mischaracterize[d] the Individual Defendants’ voluntary stipulation to allow Plaintiffs’
                                  27   to seek leave of Court to file a Sur-Reply.” (See Dkt. No. 32 at 2 (19-cv-07013) (arguing that
                                       Plaintiffs “improperly conflated the arguments in their request to file a sur-reply with the
                                  28   arguments in the sur-reply itself. This violates the Local Rules and was entirely unnecessary as the
                                       parties stipulated to Plaintiffs’ request.”).)
                                                                                          4
                                   1   Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability

                                   2   requirement” but mandates “more than a sheer possibility that a defendant has acted unlawfully.”

                                   3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). Thus,

                                   4   a complaint “that offers labels and conclusions or a formulaic recitation of the elements of a cause

                                   5   of action” is insufficient, as is a complaint that “tenders naked assertion[s] devoid of further

                                   6   factual enhancement.” Id. (internal quotation marks and citation omitted).

                                   7          Dismissal is proper under Rule 12(b)(6) “only where there is no cognizable legal theory or

                                   8   an absence of sufficient facts alleged to support a cognizable legal theory.” Navarro v. Block, 250

                                   9   F.3d 729, 732 (9th Cir. 2001). In considering Rule 12(b)(6) motions, courts “must accept all

                                  10   factual allegations in the complaint as true and construe the pleadings in the light most favorable

                                  11   to the nonmoving party.” Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012)

                                  12   (internal quotation marks and citation omitted). However, courts are “not bound to accept as true
Northern District of California
 United States District Court




                                  13   a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

                                  14          The Individual Defendants move to dismiss the following claims in all complaints pursuant

                                  15   to Rule 12(b)(6): (1) unpaid wages in violation of California Labor Code § 201 (19-cv-07009) and

                                  16   Labor Code §§ 201, 204 (19-cv-07013; 19-cv-07017); (2) meal period violations under IWC

                                  17   Wage Order No. 4 and Labor Code §§ 226.7, 512; and (3) failure to reimburse business expenses

                                  18   in violation of Labor Code § 2802. The Individual Defendants also move to dismiss the waiting

                                  19   time claims under Labor Code § 203 asserted by Mr. Rios and Plaintiffs in the Menendez action.

                                  20   The Court addresses the claims in turn and concludes that dismissal is warranted.

                                  21          A.      Unpaid Wage Claims

                                  22          Labor Code § 201 “secures an employee’s right to the full and prompt payment of final

                                  23   wages” upon discharge. Voris v. Lampert, 7 Cal. 5th 1141, 1157 (2019). Under Labor Code §

                                  24   204, “[a]ll wages, other than those mentioned in Section 201, 201.3, 202, 204.1, or 204.2, earned

                                  25   by any person in any employment are due and payable twice during each calendar month, on days

                                  26   designated in advance by the employer as the regular paydays.” Cal. Lab. Code § 204(a). The

                                  27   complaints’ first cause of action brings claims against Linn Star and the Individual Defendants for

                                  28   unpaid wages under Labor Code § 201 (all complaints), and § 204 (19-cv-07013; 19-cv-07017).
                                                                                          5
                                   1   There is no dispute that those statutes, by their express terms, impose liability only on

                                   2   “employers” and not on individuals acting on behalf of an employer. See Cal. Lab. Code § 201(a)

                                   3   (“If an employer discharges an employee, the wages earned and unpaid at the time of discharge are

                                   4   due and payable immediately.”) (emphasis added); see also See’s Candy Shops, Inc. v. Superior

                                   5   Court, 210 Cal. App. 4th 889, 904-05 (2012) ( “[T]he sole purpose of [section 204] is to require an

                                   6   employer of labor who comes within its terms to maintain two regular pay days each month,

                                   7   within the dates required in that section.”) (emphasis added) (internal quotation marks and citation

                                   8   omitted). There is also no dispute that Linn Star is the only alleged “employer” and that the

                                   9   Individual Defendants are not employers under the meaning of the Labor Code.

                                  10          The Individual Defendants’ motions assert that dismissal with prejudice is warranted

                                  11   because sections 201 and 204 impose liability only on employers and not, as alleged in the

                                  12   complaints, on individuals who “are owners, directors, officers and/or managing agents” of the
Northern District of California
 United States District Court




                                  13   employer. (See Dkt. Nos. 17 at 12 (19-cv-07009); 15 at 12 (19-cv-07013); 16 at 12 (19-cv-

                                  14   07017).) The motions further argue that Plaintiffs’ claims fail because the complaints do not

                                  15   “attempt[ ] to incorporate” Labor Code § 558, which provides, in pertinent part: “Any employer or

                                  16   other person acting on behalf of an employer who violates or causes to be violated, a section of

                                  17   this chapter or any provision regulating hours and days of work in any order of the [IWC] shall be

                                  18   subject to . . . civil penal[ties].” (See id. at 14 (quoting Cal. Lab. Code § 558(a)).)

                                  19          Plaintiffs’ counter that the Individual Defendants’ motions are “meritless” because the

                                  20   complaints include allegations invoking Labor Code § 558.1, which provides, in pertinent part:

                                  21                  Any employer or other person acting on behalf of an employer, who
                                                      violates, or causes to be violated, any provision regulating minimum
                                  22                  wages or hours and days of work in any order of the [IWC], or
                                                      violates, or causes to be violated, Sections 203, 226, 226.7, 1193.6,
                                  23                  1194, or 2802, may be held liable as the employer for such violation.
                                  24   (See Dkt. Nos. 25 at 2 (19-cv-07009); 23 at 2 (19-cv-07013; 19-cv-07017) (quoting Cal. Lab.

                                  25   Code § 558.1(a)).) Further:

                                  26                  For purposes of this section, the term “other person acting on behalf
                                                      of an employer” is limited to a natural person who is an owner,
                                  27                  director, officer, or managing agent of the employer, and the term
                                                      “managing agent” has the same meaning as in subdivision (b) of
                                  28                  Section 3294 of the Civil Code.
                                                                                          6
                                   1   (Id. (quoting Cal. Lab. Code § 558.1(b)).)

                                   2          The Court agrees that the allegations, construed in the light most favorable to Plaintiffs,

                                   3   incorporate Section 558.1; specifically, the first cause of action in all complaints alleges that

                                   4   “Defendants Munson, Dunek, Dahlin, and Abbey are owners, directors, officers, and/or managing

                                   5   agents of [Linn Star] who violated, and/or caused to be violated the various California wage-hour

                                   6   laws at issue in this case, including, but not limited to, those related to minimum wages.” (Dkt.

                                   7   Nos. 7 at ¶ 39 (19-cv-07009); ¶ 35 (19-cv-07013); ¶ 35 (19-cv-07017).) That allegation tracks the

                                   8   language of Section 558.1. However, incorporation of Section 558.1 does not save Plaintiffs’

                                   9   unpaid wages claims against the Individual Defendants.

                                  10          By its plain terms Section 558.1 does not incorporate Sections 201 or 204, and instead

                                  11   covers only “Sections 203, 226, 226.7, 1193.6, 1194, or 2802.” See Cal. Lab. Code § 558.1(a).

                                  12   As for Section 201, Plaintiffs’ sur-reply argues that “if individuals are expressly liable [under
Northern District of California
 United States District Court




                                  13   Section 558.1(a)] for violations of § 203, and in order to trigger a § 203 violation one must also

                                  14   violate § 201 first, then individuals necessarily must also be liable for violations of § 201 as well.”

                                  15   (Dkt. No. 30-2, Ex. 2 at 5 (19-cv-07013).) Plaintiffs cite no authority for that circular argument;

                                  16   indeed, there is none.

                                  17          Such an expansive reading of Section 558.1(a) conflicts with the plain terms of the statute

                                  18   and is contrary to doctrines of statutory interpretation. See Cal. Lab. Code § 558.1(a) (listing only

                                  19   “Sections 203, 226, 226.7, 1193.6, 1194, or 2802”); see also Gikas v. Zolin, 6 Cal. 4th 841, 852

                                  20   (1993) (“The expression of some things in a statute necessarily means the exclusion of other

                                  21   things not expressed.”). And although Section 203 provides “waiting time” penalties for failure to

                                  22   timely pay wages under Section 201, liability under Section 203 is for willful violations of Section

                                  23   201. See Cal. Lab. Code § 203 (providing for penalties “[i]f an employer willfully fails to pay,

                                  24   without abatement or reduction, in accordance with Sections 201, 201.3, 201.5, 201.6, 201.8,

                                  25   201.9, 202, and 205.5, any wages of an employee who is discharged or who quits”). Thus, the

                                  26   Labor Code differentiates between an employer’s obligation to make timely payments pursuant to

                                  27   Section 201, and an employer’s willful failure to comply with that obligation. It makes sense that

                                  28   the California Legislature extended liability for the latter to individuals “acting on behalf of an
                                                                                          7
                                   1   employer” pursuant to Section 558.1 because “[t]he settled meaning of ‘willful,’ as used in section

                                   2   203, is that an employer has intentionally failed or refused to perform an act which was required to

                                   3   be done.” See Amaral v. Cintas Corp. No. 2, 3 Cal. App. 4th 1157, 1201 (2008) (emphasis added)

                                   4   (internal quotation marks and citation omitted). In other words, a violation of Section 203 requires

                                   5   an intentional act that can be committed by individuals acting on behalf of employers, whereas a

                                   6   violation of Section 201 entails a failure to comply with a statutory obligation that applies only to

                                   7   employers—not individuals.

                                   8          Because Section 201 does not impose liability on individuals as a matter of law, Plaintiffs’

                                   9   first cause of action fails. See Cordell v. PICC Lines Plus LLC, No. 16-cv-01814-TEH, 2016 WL

                                  10   4702654, at *8 (N.D. Cal. Sept. 8, 2016) (dismissing with prejudice Labor Code § 201 claim

                                  11   against individual defendant because Section 201 imposes liability on employers and not on

                                  12   “persons acting on behalf of the employer”).
Northern District of California
 United States District Court




                                  13          As for Section 204, Plaintiffs’ sur-reply asserts that “regardless whether Section 204

                                  14   allows a private right of action [against individuals], Plaintiffs may still proceed with their claim

                                  15   so long as their allegations entitle them to relief under any theory.” (Dkt. No. 30-2, Ex. 2 at 5 (19-

                                  16   cv-07013) (citing Bartholet v. Reishasuer A.G., 953 F.2d 1073, 1078 (7th Cir. 1992) (“Instead of

                                  17   asking whether the complaint points to the appropriate statute, a court should ask whether relief is

                                  18   possible under any set of facts that could be established consistent with the allegations.”)

                                  19   (emphasis added). Plaintiffs are wrong. The Supreme Court in Twombly expressly rejected the

                                  20   “any set of facts” pleading standard. See Twombly, 550 U.S. at 563 (“The phrase is best forgotten

                                  21   as an incomplete, negative gloss on an accepted pleading standard: once a claim has been stated

                                  22   adequately, it may be supported by showing any set of facts consistent with the allegations in the

                                  23   complaint.”) (emphasis added). Thus, the phrase “any set of facts” describes “the breadth of

                                  24   opportunity to prove what an adequate complaint claims, not the minimum standard of adequate

                                  25   pleading to govern a complaint’s survival.” Id. Here, Plaintiffs fail to plead a plausible claim for

                                  26   relief against the Individual Defendants under Section 204 because that section applies only to

                                  27   employers, not individuals acting on behalf of employers.

                                  28          Accordingly, the Court grants the Individual Defendants’ motions to dismiss the Labor
                                                                                          8
                                   1   Code §§ 201, 204 claims with prejudice because those statutes do not impose liability on

                                   2   individuals. Plaintiffs may proceed with those claims against Linn Star.

                                   3           B.      Meal Period, Failure to Reimburse Expenses, and Waiting Time Claims

                                   4           The complaints bring claims against Linn Star and the Individual Defendants for failure to

                                   5   provide meal breaks in violation of Labor Code §§ 226.7, 512 and failure to reimburse business

                                   6   expenses in violation of Labor Code § 2802. Mr. Rios and Plaintiffs in the Melendez action also

                                   7   bring “waiting time” claims under Labor Code § 203. For each cause of action Plaintiffs allege

                                   8   that:

                                   9                   Defendants Munson, Dunek, Dahlin and Abbey are owners, directors,
                                                       officers and/or managing agents of [Linn Star] who violated, and/or
                                  10                   caused to be violated, the various California wage-hour laws at issue
                                                       in this case, including, but not limited to, those regarding [meal
                                  11                   breaks, reimbursement of business expenses, and prompt payment of
                                                       wages].
                                  12
Northern District of California
 United States District Court




                                  13   (Dkt. Nos. 7 at ¶¶ 71, 80, 92 (19-cv-07009); ¶¶ 67, 82 (19-cv-07013); ¶¶ 67, 76, 87 (19-07017).)

                                  14           Thus, the complaints invoke Labor Code § 558.1, which, as previously discussed, extends

                                  15   liability to an “owner, director, officer, or managing agent of the employer” who “violates, or

                                  16   causes to be violated, Sections 203, 226, 226.7, 1193.6, 1194, or 2802” of the Labor Code. See

                                  17   Cal. Lab. Code § 558.1(a),(b). The Individual Defendants reply briefing recognizes that Section

                                  18   558.1 covers the Labor Code violations alleged, but argues that dismissal is warranted because

                                  19   Plaintiffs fail to plead sufficient facts to state a plausible claim for relief against the Individual

                                  20   Defendants.6 The Court agrees.

                                  21           District courts in this Circuit have dismissed claims premised on liability under Section

                                  22   558.1 where plaintiffs failed to “allege specific facts to establish that [the individual Defendant]

                                  23   was personally involved in the alleged violations.” See, e.g., Carter v. Rasier-CA, LLC, No. 17-

                                  24   cv-00003-HSG, 2017 WL 4098858, at *5 (N.D. Cal. Sept. 15, 2017) (alteration in original); Roush

                                  25
                                       6
                                  26     Generally, courts “need not consider arguments raised for the first time in a reply brief.” Zamani
                                       v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). Here, however, the arguments set forth in the
                                  27   Individual Defendants’ replies directly respond to Plaintiffs’ opposition briefing, which asserts
                                       that Section 558.1 applies to their claims. Further, the Court granted Plaintiffs’ request to file a
                                  28   sur-reply to address the arguments set forth in the Individual Defendants’ replies. Thus, there is
                                       no prejudice to Plaintiffs in considering those arguments.
                                                                                          9
                                   1   v. MSI Inventory Serv. Corp., No. 2:17-cv-1010-JAM-KJN, 2018 WL 3637066, at *2-3 (E.D. Cal.

                                   2   July 30, 2018); see also Plaskin v. NewSight Reality, Inc., No. 2:19-cv-00458-RGK-SS, 2019 WL

                                   3   4316255, at *4 (C.D. Cal. Apr. 30, 2019) (finding that “the plain language of Section

                                   4   558.1 suggests substitutive liability for a person acting on behalf of an employer,” and dismissing

                                   5   Labor Code claims against individual defendant because “allegations pertain[ed] only to [his] role

                                   6   as a corporate officer,” and included no “allegation of individual wrongdoing”).

                                   7          Here, the allegations against the Individual Defendants do not set forth facts giving rise to

                                   8   a plausible inference that they are personally liable pursuant to Section 558.1 for the Labor Code

                                   9   violations alleged. Instead, the allegations are conclusory and rely solely on the Individual

                                  10   Defendants’ respective positions “as owners, directors, officers and/or managing agents of [Linn

                                  11   Star] who violated, and/or caused to be violated, the various California wage-hour laws at issue in

                                  12   this case.” That is not sufficient to survive dismissal. See Iqbal, 556 U.S. at 678 (noting that
Northern District of California
 United States District Court




                                  13   dismissal is warranted where a complaint offers only “labels and conclusions or a formulaic

                                  14   recitation of the elements of a cause of action,” or “tenders naked assertion[s] devoid of further

                                  15   factual enhancement”) (internal quotation marks and citation omitted). Plaintiffs’ sur-reply asserts

                                  16   that the complaints “specifically claim, repeatedly, that the Individual Defendants ‘violated, or

                                  17   caused to be violated’ the various statutes giving rise to Plaintiffs’ claims.” (Dkt. No. 30-2, Ex. 2

                                  18   at 4.) However, merely repeating a legal conclusion without alleging sufficient facts to support

                                  19   that legal conclusion does not state a plausible claim for relief. See Iqbal, 556 U.S. at 678.

                                  20          Accordingly, the Court grants the Individual Defendants’ motions to dismiss the meal

                                  21   break, reimbursement of business expenses, and waiting time claims against the Individual

                                  22   Defendants.

                                  23   II.    Motions for Sanctions

                                  24          Plaintiffs’ motions for sanctions are identical in all three cases and assert that sanctions are

                                  25   warranted pursuant to Federal Rule of Civil Procedure 11 on the grounds that the Individual

                                  26   Defendants’ motions to dismiss are “not warranted by existing law and/or [were] presented for an

                                  27   improper purpose.” (See Dkt. No. 33 at 1 (19-cv-07009).) Plaintiffs argue that the Individual

                                  28   Defendants’ “main argument” underlying their motions to dismiss is that dismissal is warranted
                                                                                         10
                                   1   because the complaints do not specifically cite Labor Code § 558, and that such argument has

                                   2   been deemed “entirely meritless” by the Ninth Circuit. (Id. at 1-2.) The Court rejects Plaintiffs’

                                   3   characterization of Defendants’ motions because it ignores the arguments set forth in Defendants’

                                   4   reply briefing; specifically, that Section 558.1 does not apply to the unpaid wages claims and that

                                   5   the complaints are deficient as to the meal period, failure to reimburse business expenses, and

                                   6   waiting time claims because the allegations against the Individual Defendants are wholly

                                   7   conclusory. As previously discussed, the Court agrees that dismissal is warranted on those

                                   8   grounds. Thus, there is no basis for concluding that the Individual Defendants violated Rule 11 in

                                   9   pursuing dismissal under Rule 12(b)(6). Accordingly, the Court denies Plaintiffs’ motions for

                                  10   sanctions.

                                  11                                               CONCLUSION

                                  12          For the reasons set forth above, the Court DENIES Plaintiffs’ motions for sanctions and
Northern District of California
 United States District Court




                                  13   GRANTS the Individual Defendants’ motions to dismiss. Dismissal is with prejudice as to the

                                  14   Labor Code §§ 201, 204 claims against the Individual Defendants. Plaintiffs may file an amended

                                  15   complaint as to the meal break, reimbursement of business expenses, and waiting time claims

                                  16   against the Individual Defendants within 21 days of this Order. The Court does not grant

                                  17   Plaintiffs leave to add any other claims.

                                  18          This Order disposes of Docket Nos. 17 & 33 (19-cv-07009); 15 & 34 (19-cv-07013); 16 &

                                  19   31 (19-cv-07017).

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 6, 2020

                                  22
                                                                                                   JACQUELINE SCOTT CORLEY
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
